Title: To George Washington from Brigadier General William Maxwell, 5 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 5th May 1779

Your Excellencys Favour of yesterday I recd last night and has informed the first Regt they are to march, or be prepared for it, agreeable to Your directions. We have not got our Portmanteaus yet, nor Waggons; our tents are not taken out of the Store at Morris Town for want of Waggons.
Our Brigade Quarter Master is gone to Head Quarters to get some necessarys; however with your asistance I hope we shall be ready, agreeable to your Orders. The pay Masters are all going to Head Quarters to draw pay for the Regts with out which they cannot well move. My entiligence from, the Enemy is, that 4,000 Troops chiefly British is embarked for the West Indias or Georgia, though the latter is the most suspected. Generals Vaughen & Leslie is supposed to take the Command, they were to Embark this day, and the Fleet to Sail on their Voyage immediately. The inclosed list is sent from the other side by those persons that furnishes us with intiligence to have answers put to them. Your Excellency will please to put such answers as you would chuse to have conveyed to them. About 36 sail of Transports with the Troops on Board was at the Hook yesterday. I am Your Excellencys Most Obedt Humble Servant
Wm Maxwell B.G.
